Order entered July 8, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00713-CR
                                        No. 05-14-0714-CR
                                        No. 05-14-00715-CR

                        MICHAEL DAN ALLEN JOHNSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
          Trial Court Cause Nos. 366-81546-2013, 366-81547-2013, 366-81548-2013

                                              ORDER
       On June 5, 2015, this Court ordered appellant to file an amended brief that addressed all

three of these appeals rather than just one. On July 6, 2015, appellant tendered an amended brief

for each case that raised issues specific to the case. We ORDER the appellant’s briefs tendered

on July 6, 2015 filed as of the date of this order.

       The State’s brief is due within thirty days of the date of this order.

        We DIRECT the Clerk to send copies of this order to counsel for all parties.


                                                         /s/   ADA BROWN
                                                               JUSTICE